TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00620-CR



                                  Henry Gonzales, Jr., Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-12-904023, HONORABLE KAREN SAGE, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                Appellant’s brief on appeal was due on August 19, 2013. On August 19, appellant

filed his fifth motion for extension of time to file his brief, asking for an additional ten days.

We grant the motion, extending the deadline to August 29, 2013, but caution counsel that failure

to file the brief by August 29 will result in the referral of this case to the trial court for a hearing

under rule 38.8(b) of the Texas Rules of Appellate Procedure.

                It is ordered on August 23, 2013.



Before Chief Justice Jones, Justices Pemberton and Field

Do Not Publish